DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 14 June 2022.  Claims 1-20 are currently pending of which claims 1-4, 6-7, 13 and 19 are currently amended and claim 20 is new.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the limitations “the adjacent first ion-exchange membrane”, “the adjacent second ion-exchange membrane plate”, “the corresponding diffuser plate”, “the corresponding first ion-exchange membrane plate” and “the corresponding second ion-exchange membrane plate”.  There is insufficient antecedent basis for these limitations in the claim. 
Further as to claim 1, the claim recites “to make them abutting”, it is unclear as to what is meant by “them”.  For the purpose of Examination “them” has been interpreted as at least one of the diffuser plates.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2006/0099479 to Friedman et al. (Friedman).
As to claim 1, Friedman teaches an expanded ion exchange membrane electrolysis cell comprising an anode plate (lower 210), a cathode plate (upper 210), a bipolar electrode plate (center 210) disposed between the anode plate (lower 210) and the cathode plate (upper 210), a first ion exchange membrane plate (lower 205) disposed between the anode plate (lower 210) and the bipolar electrode plate (center 210), a second ion exchange membrane plate (upper 205) disposed between the cathode plate (upper 210) and the bipolar electrode plate (center 210), wherein a surface of the anode plate (upper surface of anode plate (lower 210)), a surface of the cathode plate (lower surface of cathode plate (upper 210)) and each surface of the bipolar electrode plate (center 210) have recessed centers formed with a plurality of vertical and horizontal grooves forming a plurality of bumps (305 and 320) therebetween so as to form bumps arranged in a 2D array, catalyst layers (230 and 235) layered adjacent to and in contact with the membrane through which water and hydrogen or oxygen pass, thus layers that are considered to be diffuser plates configured so as to abut the corresponding bumps on the corresponding anode, cathode or bipolar plates and the corresponding ion exchange membrane plates, a plurality of oxygen chambers with a first oxygen chamber formed between the anode plate (lower 210) and the first ion exchange membrane (lower 205) and a second oxygen chamber formed between the bipolar electrode plate (center 210) and the second ion exchange membrane plate (upper 205), a plurality of hydrogen chambers with a first hydrogen chamber formed between the cathode plate (upper 210) and the second ion exchange membrane plate (upper 205) and a second hydrogen chamber formed between the bipolar electrode plate (center 210) and the first ion exchange membrane plate (lower 205), wherein the cell comprises an anode side inlet channel, for example for water, (first flow path in (310), an anode side outlet channel, for example for oxygen, (first flow path out (310)) and a cathode side outlet channel, for example for hydrogen, (second flow path out (315)), wherein the anode outlet channel and the anode inlet channel are connected to each of the anode oxygen chambers and the cathode outlet channel is connected to each of the cathode hydrogen chambers (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5).  
As to claim 2, Freidman teaches the apparatus of claim 1.  Freidman further teaches that the first oxygen chamber is adjacent to the anode plate (lower 210) wherein one surface (first side 245) of the anode plate (lower 210) comprises the recessed center with a surrounding periphery, the recessed center forming a space that forms the first oxygen chamber, wherein the periphery has a plurality of holes corresponding to a portion of the hydrogen outlet channel (295), a portion of the oxygen outlet channel (275) and a portion of the water inlet channel (265) when the anode plate (lower 210) is stacked with the first ion exchange membrane plate (lower 205), wherein the oxygen outlet channel and the water inlet channel (through flow path 310) are coupled to the recessed center (Paragraphs 0022, 0023, 0028, 0029 and 0030; Figures 3 and 4).
As to claim 3, Freidman teaches the apparatus of claim 1.  Freidman further teaches that the first hydrogen chamber is adjacent to the cathode plate (upper 210), wherein one surface (second side (255)) of the cathode plate (upper 210) comprises the recessed center and surrounding periphery, the recessed center forming a space that forms the first hydrogen chamber, wherein the hydrogen outlet channel (through flow path (315) and hole (295) is coupled to the recessed center (Paragraphs 0022, 0023, 0028, 0029 and 0030; Figures 3 and 5).
As to claim 4, Freidman teaches the apparatus of claim 1. Freidman further teaches that the bipolar plate (center 210) has a cathode surface (second side (255)) and an anode surface (first side (245)), each of the surfaces having the recessed center and a surrounding periphery, wherein the recessed center of the cathode surface forms a space that forms the second hydrogen chamber and the recessed surface of the anode surface forms a space that forms the second oxygen chamber and wherein the peripheries of each surface comprise a plurality of holes corresponding to a portion of the hydrogen outlet channel (295), a portion of the oxygen outlet channel (275) and a portion of the water inlet channel (265), wherein the hydrogen outlet channel is coupled to the recessed center of the cathode surface (255) and the oxygen outlet channel and the water inlet channel are coupled to the recessed center of the anode surface (245) (Paragraphs 0022, 0023, 0028, 0029 and 0030; Figures 3, 4 and 5).
As to claim 13, Friedman teaches an expanded ion exchange membrane electrolysis cell comprising an anode plate (lower 210), a cathode plate (upper 210), a bipolar electrode plate (center 210) disposed between the anode plate (lower 210) and the cathode plate (upper 210), a first ion exchange membrane plate (lower 205) disposed between the anode plate (lower 210) and the bipolar electrode plate (center 210), a second ion exchange membrane plate (upper 205) disposed between the cathode plate (upper 210) and the bipolar electrode plate (center 210), catalyst layers (230 and 235) layered adjacent to and in contact with the membrane through which water and hydrogen or oxygen pass, thus layers that are considered to be diffuser plates, a plurality of oxygen chambers with a first oxygen chamber formed adjacent to the anode plate (lower 210) and a second oxygen chamber adjacent to an anode surface (first surface (245)) of the bipolar electrode plate (center 210), a plurality of hydrogen chambers with a first hydrogen chamber adjacent to the cathode plate (upper 210) and a second hydrogen chamber formed adjacent a cathode surface (second surface (255)) of the bipolar electrode plate (center 210), wherein the cell comprises an anode side inlet channel, for example for water, (first flow path in (310), an anode side outlet channel, for example for oxygen, (first flow path out (310)) and a cathode side outlet channel, for example for hydrogen, (second flow path out (315)), wherein the anode outlet channel and the anode inlet channel are connected to each of the anode oxygen chambers and the cathode outlet channel is connected to each of the cathode hydrogen chambers (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5).  
As to claim 14, Freidman teaches the apparatus of claim 13.  Freidman further teaches that the oxygen chambers are not fluidly coupled to the hydrogen chambers (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5).  
As to claim 15, Freidman teaches the apparatus of claim 13. Freidman further teaches that the oxygen outlet channel extends through the cathode plate (upper 210) and through the anode plate (lower 210) (through holes (275)) (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5).  
As to claim 16, Freidman teaches the apparatus of claim 15.  Freidman further teaches that the anode plate (lower 210) and the cathode plate (upper 210) each comprises a first recessed center comprising a plurality of first bumps (320) and grooves (250) therebetween, the first oxygen chamber comprising the first grooves of the anode plate and the first grooves coupled to the oxygen outlet channel (through hole (275)), the first hydrogen chamber comprising the first grooves of the cathode plate and the first grooves coupled to the hydrogen outlet channel (through hole (295)) (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5).
As to claim 17, Freidman teaches the apparatus of claim 16.  Freidman further teaches that the anode surface (245) and cathode surface (255) of the bipolar plate (center 210) each comprises a second recessed surface with a plurality of second bumps (320) and second grooves (250) therebetween, the second anode chamber comprising the second grooves of the anode surface and the second grooves of the anode surface coupled to the oxygen outlet channel (through hole (275)), the second cathode chamber comprising the second grooves of the cathode surface and the second grooves of the cathode surface coupled to the hydrogen outlet channel (through hole (295)) (Column 5, Line 65 to Column 7, Line 42; Figures 1, 2 and 3).  
As to claim 18, Freidman teaches the apparatus of claim 15.  As discussed above, Freidman teaches that the oxygen channel passes through, and thus is coupled, to the cathode plate and the anode plate and the hydrogen channel passes through, and thus is coupled, to the cathode plate and the anode plate, the apparatus must further include an oxygen conduit, for supplying the oxygen produced outside the cell, coupled to the oxygen channel and thus also the anode plate and the cathode plate, and a hydrogen conduit, for supplying the hydrogen produced outside the cell, coupled to the hydrogen channel and thus also the anode plate and the cathode plate (Column 5, Line 65 to Column 7, Line 42; Figures 1, 2 and 3).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9  are rejected under 35 U.S.C. 103 as being unpatentable over Freidman as applied to claim 1 above, and further in view of Foreign Patent Document No. KR 20110124415 to Lee et al. (Lee).
As to claim 5, Freidman teaches the apparatus of claim 1.  Freidman further teaches that the apparatus comprises a plurality of sealing gaskets (225) disposed between the anode plate and the first ion exchange membrane plate, between the first ion exchange membrane plate and the bipolar plate, between the bipolar plate and the second ion exchange membrane and between the ion exchange membrane plate and the cathode plate, each gasket comprising an outer section, annular section, forming the sealing portion and an inner hollow section not covering the internal plate sections forming the chambers, the annular section comprises the fluid manifolds for passing the oxygen outlet channel, the hydrogen outlet channel and the water inlet channel (Paragraphs 0022 and 0023).  However, Freidman is silent as to the specific material of the gaskets.  
However, Lee also discusses an expanded ion exchange membrane cell for water electrolysis with gaskets (120) between electrode plates and membrane electrode assemblies and teaches that the gaskets should be formed of silicon (Translation Page 4; Figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the gaskets of Friedman out of silicon with the expectation of effectively forming the gaskets as taught by Lee.  
As to claim 6, the combination of Freidman and Lee teaches the apparatus of claim 5.  Freidman further teaches that the diffuser plates are disposed within the hollow section of the sealing gasket (225) (Paragraph 0027; Figure 3).  
As to claim 7, the combination of Freidman and Lee teaches the apparatus of claim 6.  Freidman further teaches that the plurality of bumps (320/305) and grooves are configured to abut the corresponding diffuser plate (230/235) when the plates are stacked so that the corresponding diffusor plates (230 and 235) abut the corresponding membrane, the grooves of the first side (245) coupled to the oxygen outlet channel and the water inlet channel and the grooves of the second side (255) coupled to the hydrogen outlet channel (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5).
As to claim 8, the combination of Freidman and Lee teaches the apparatus of claim 6.  As discussed above, water and hydrogen or oxygen pass through the diffusor plates, thus the diffusion plates must inherently comprise some sort of pores.
As to claim 9, the combination of Freidman and Lee teaches the apparatus of claim 5.  Freidman further teaches that the apparatus comprises a plurality of separators (bumps and grooves extending in the recesses outwardly into the periphery to the inlet (265/285) and outlet (275/295) ports) disposed at junctions of the hydrogen and oxygen chambers formed by the recessed surfaces and the oxygen outlet channel (through outlet port (275)) and the hydrogen outlet channel (through outlet port (296)) the separators abutting against the sealing gaskets (225) in the stack  forming a plurality of ports, wherein the hydrogen outlet channel is coupled to the hydrogen chambers through a portion of the ports and the oxygen outlet channel and the water inlet channel are coupled to the oxygen chambers through another portions of the ports (Paragraphs 0002, 0021-0023 and 0028-0030; Figures 3, 4 and 5). 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freidman as applied to claim 1 above, and further in view of US Patent Application Publication No. 2021/0310136 to Janaky et al. (Janaky).
As to claim 10, Freidman teaches the apparatus of claim 1.  However, Freidman fails to further teach that the apparatus comprises an insulation board.  However, Janaky also discusses a stacked expanded membrane electrolysis cell and teaches that outside the anode and cathode plates with respect to each other there should be located an insulation plate (3/10) for insulating (electrically) the cell stack (Paragraphs 0044 and 0045; Figure 2).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of invention to add an insulation plate to the outside of the anode and cathode plates with respect to each other in order to electrically insulate the cell stack in a final stacked configuration, this insulation plate capable of conducting thermal energy from the electrolysis cell to the external environment as a result of its exterior location with respect to the interior of the stack.  
As to claim 12, Freidman teaches the apparatus of claim 1.  However, Freidman is silent as to how specifically the plurality of cell components are held together.  However, Janaky also discusses a stacked expanded membrane electrolysis cell and teaches that the cell components are held together with a plurality of lock channels (23) and lock components (20) wherein the lock channels (23) pass through each plate of the stack for fitting the lock components (20) (Paragraph 0041; Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the stack of Friedman with the plurality of lock channels and lock components of Janaky in order to hold the stack components together as taught by Janaky.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Freidman as applied to claim 1 above, and further in view of Foreign Patent Document No. TW 201723233 to Lin (Lin) (US 2018/0320275 utilized as a translation).
As to claim 11, Freidman teaches the apparatus of claim 1. However, Friedman fails to further teach that the apparatus comprises radiating plates.   However, Lin also discusses stacked electrolysis cells and teaches that the heat generated by the cell can be released by forming radiating plates on the outside ends of the cell stack (Paragraph 0037).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Friedman with the addition of radiating plates disposed on the outside sides of the anode plate and the cathode plate with respect to each other in order to dissipate the thermal energy in the cell to the external environment as taught by Lin.  

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Freidman as applied to claim 1 above, and as further discussed below.
As to claims 19 and 20, Freidman teaches the apparatus of claim 18.  Freidman teaches that the apparatus comprises a “plurality” of bipolar plates alternating with membrane assemblies.  While Freidman specifically illustrates an embodiment with three of these plates only (thus one as an anode plate, one as a cathode plate and one as a bipolar plate), it would have been obvious to one of ordinary skill in the art that additional bipolar plates could be placed in the apparatus resulting in more capacity (MPEP 2144.04 VI B).  Thus in an embodiment with one additional bipolar separator forming a third anode chamber wherein the anode outlet channel is fluidly coupled to the first, second and third anode chambers and a third cathode chamber wherein the cathode outlet channel is fluidly coupled to the first, second and third cathode chambers with the anode chambers and cathode chambers not fluidly coupled.  Freidman further specifically teaching that the number of cells within the stack is scalable to optimize the desired application (Paragraph 0021).  

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Freidman.
As to claim 1, Lin teaches an ion-exchange membrane electrolysis cell comprising an anode plate (172), a cathode plate (152) and an ion exchange membrane (12) therebetween for the electrolysis of water and production of hydrogen and oxygen (Abstract; Paragraph 0032; Figures 3A and 3B).  However, Lin teaches that this cell comprises a single cell and thus fails to teach that the cell comprises at least one bipolar electrode plate and a second ion-exchange membrane.  However, Freidman also discusses membrane electrolysis cells for the electrolysis of water and production of hydrogen and oxygen (Paragraph 0002) and teaches that rather than a single cell the cell can comprises at least one bipolar plate between end electrode plates with ion exchange membranes alternating therebetween in order to increase the cell output and allow for a scalable cell (Paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lin with the addition of at least one bipolar plate disposed between the anode plate and the cathode plate and an additional corresponding ion-exchange membrane such that the first ion-exchange membrane is disposed between the anode plate and the bipolar plate and the second ion exchange membrane is disposed between the bipolar plate and the cathode plate in order to increase the cell output and allow for a scalable cell as taught by Freidman.  
Lin further teaches that a surface of the anode plate (172) and a surface of the cathode plate (152) comprise a recessed center having a plurality of grooves connected to each other and a plurality of bumps formed between the grooves, wherein the grooves comprises a first set of grooves extending along a first direction and a second set of grooves extending along a second direction different from the first direction so as to form the bumps arranged in a 2D array (Figures 3A and 3B).
Freidman teaches that the bipolar plate is formed as a dual surface plate with one surface structured to form an anode surface and another surface structured to form a cathode surface (Paragraph 0022).  Therefore, it would have been obvious to one or ordinary skill in the art to form the bipolar plate with an anode surface matching the anode surface of Lin and a cathode surface matching the cathode surface of Lin, and thus a bipolar plate comprises two surfaces each comprising a recessed center having a plurality of grooves connected to each other and a plurality of bumps formed between the grooves, wherein the grooves comprises a first set of grooves extending along a first direction and a second set of grooves extending along a second direction different from the first direction so as to form the bumps arranged in a 2D array.  
Lin further teaches that the anode plate and the cathode plate, and thus the corresponding anode surface and cathode surface of the bipolar plate of the combination, are formed in contact with a diffusor plate (170/150) formed so as to abut the bumps on one side and to abut the corresponding ion-exchange membrane on another side (Paragraph 0032; Figures 3A and 3B).  The combination thus forming a plurality of oxygen chambers between the anode plate and the first ion exchange membrane and between the at least one bipolar electrode plate and the second ion exchange membrane plate and a plurality of hydrogen chambers formed between the first ion exchange membrane plate and the at least one bipolar electrode plate and between the second ion-exchange membrane plate and the cathode plate.  
Lin further teaches that the apparatus comprises a hydrogen outlet channel (102) coupled to the plurality of hydrogen channels, and an oxygen outlet channel (106) and a water inlet channel (104) each coupled to the plurality of oxygen chambers (Paragraph 0039; Figures 3A and 3B).  Freidman further teaches that in a stack embodiment these channels extend through the structure for coupling to each respective chamber (Paragraph 0028; Figures 2-6).
As to claim 2, the combination of Lin and Freidman teaches the apparatus of claim 1.   Lin further teaches that the first oxygen chamber is adjacent to the anode plate (172) wherein one surface  of the anode plate comprises the recessed center with a surrounding periphery, the recessed center forming a space that forms the first oxygen chamber (Figures 3A and 3B).  Freidman further teaches, in the stack fluid flow teachings, that the periphery has a plurality of holes corresponding to a portion of the hydrogen outlet channel (295), a portion of the oxygen outlet channel (275) and a portion of the water inlet channel (265) when the anode plate (lower 210) is stacked with the first ion exchange membrane plate (lower 205), wherein the oxygen outlet channel and the water inlet channel (through flow path 310) are coupled to the recessed center (Paragraphs 0022, 0023, 0028, 0029 and 0030; Figures 3 and 4).
As to claim 3, the combination of Lin and Freidman teaches the apparatus of claim 1.  Lin  further teaches that the first hydrogen chamber is adjacent to the cathode plate (152), wherein one surface  of the cathode plate comprises the recessed center and a surrounding periphery the recessed center forming a space that forms the first hydrogen chamber (Figures 3A and 3b).  Freidman further teaches, in the stack fluid flow teachings, that the hydrogen outlet channel (through flow path (315) and hole (295) is coupled to the recessed center (Paragraphs 0022, 0023, 0028, 0029 and 0030; Figures 3 and 5).
As to claim 4, the combination of Lin and Freidman teaches the apparatus of claim 1.  As discussed above, the combination teaches that the bipolar plate has a cathode surface and an anode surface, each of the surfaces having a recessed center and surrounding periphery, wherein the recessed center of the cathode surface forms a space that forms the second hydrogen chamber and the recessed surface of the anode surface forms a space that forms the second oxygen chamber.  Freidman further teaches, in the stack fluid flow teaching, that the peripheries of each surface comprise a plurality of holes corresponding to a portion of the hydrogen outlet channel (295), a portion of the oxygen outlet channel (275) and a portion of the water inlet channel (265), wherein the hydrogen outlet channel is coupled to the recessed center of the cathode surface (255) and the oxygen outlet channel and the water inlet channel are coupled to the recessed center of the anode surface (245) (Paragraphs 0022, 0023, 0028, 0029 and 0030; Figures 3, 4 and 5).
As to claim 5, the combination of Lin and Freidman teaches the apparatus of claim 1.  Lin further teaches that the apparatus comprises a plurality of silicon sealing gaskets (13) disposed between each electrode plate and the membrane, and thus in combination between the anode plate and the first ion exchange membrane plate, between the first ion exchange membrane plate and the bipolar plate, between the bipolar plate and the second ion exchange membrane and between the ion exchange membrane plate and the cathode plate, each gasket comprising an outer section, annular section, forming the sealing portion and an inner hollow section not covering the internal plate sections forming the chambers (Paragraph 0034; Figures 3A and 3B).  Freidman further teaches, in the stack fluid flow teaching, that the annular section of the seals should comprises the fluid manifolds for passing the oxygen outlet channel, the hydrogen outlet channel and the water inlet channel (Paragraphs 0022 and 0023).
As to claim 6, the combination of Lin and Freidman teaches the apparatus of claim 5.  Lin further teaches that the diffuser plates (150/170) are disposed within the hollow section of the sealing gasket (13) (Paragraphs 0032-0034; Figures 3A and 3B).  
As to claim 7, the combination of Lin and Freidman teaches the apparatus of claim 6.  As discussed above the combination teaches that the plurality of bumps and grooves are configured to abut the corresponding diffuser plate when the plates are stacked so that the corresponding diffusor plates abut the corresponding membrane, the grooves of the anode sides coupled to the oxygen outlet channel and the water inlet channel and the grooves of the cathode sides coupled to the hydrogen outlet channel.  
As to claim 11, the combination of Lin and Freidman teaches the apparatus of claim 1.  Lin further teaches that the heat generated by the cell can be released by forming radiating plates (19) on the outside ends of the cell stack (Paragraph 0037; Figures 3A and 3B).  
As to claim 12, the combination of Lin and Freidman teaches the apparatus of claim 1.  Lin further teaches that the cell comprises a plurality of lock channels and a plurality of lock components passing through each plate of the system (Paragraph 0036; Figures 4A and 4B).

As to claims 13-18, Lin teaches an ion-exchange membrane electrolysis cell comprising an anode plate (172), a cathode plate (152) and an ion exchange membrane (12) therebetween for the electrolysis of water and production of hydrogen and oxygen (Abstract; Paragraph 0032; Figures 3A and 3B).  However, Lin teaches that this cell comprises a single cell and thus fails to teach that the cell comprises at least one bipolar electrode plate and a second ion-exchange membrane.  However, Freidman also discusses membrane electrolysis cells for the electrolysis of water and production of hydrogen and oxygen (Paragraph 0002) and teaches that rather than a single cell the cell can comprises at least one bipolar plate between end electrode plates with ion exchange membranes alternating therebetween in order to increase the cell output and allow for a scalable cell (Paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Lin with the addition of at least one bipolar plate disposed between the anode plate and the cathode plate and an additional corresponding ion-exchange membrane such that the first ion-exchange membrane is disposed between the anode plate and the bipolar plate and the second ion exchange membrane is disposed between the bipolar plate and the cathode plate in order to increase the cell output and allow for a scalable cell as taught by Freidman.  
Lin further teaches that a surface of the anode plate (172) and a surface of the cathode plate (152) comprise a recessed center having a plurality of grooves connected to each other and a plurality of bumps formed between the grooves, wherein the grooves comprises a first set of grooves extending along a first direction and a second set of grooves extending along a second direction different from the first direction so as to form the bumps arranged in a 2D array (Figures 3A and 3B).
Freidman teaches that the bipolar plate is formed as a dual surface plate with one surface structured to form an anode surface and another surface structured to form a cathode surface (Paragraph 0022).  Therefore, it would have been obvious to one or ordinary skill in the art to form the bipolar plate with an anode surface matching the anode surface of Lin and a cathode surface matching the cathode surface of Lin, and thus a bipolar plate comprises two surfaces each comprising a recessed center having a plurality of grooves connected to each other and a plurality of bumps formed between the grooves, wherein the grooves comprises a first set of grooves extending along a first direction and a second set of grooves extending along a second direction different from the first direction so as to form the bumps arranged in a 2D array.  
Lin further teaches that the anode plate and the cathode plate, and thus the corresponding anode surface and cathode surface of the bipolar plate of the combination, are formed in contact with a diffusor plate (170/150) formed so as to abut the bumps on one side and to abut the corresponding ion-exchange membrane on another side (Paragraph 0032; Figures 3A and 3B).  The combination thus forming a first oxygen chamber between the anode plate and the first ion exchange membrane and a second oxygen chamber between the at least one bipolar electrode plate and the second ion exchange membrane plate and a first hydrogen chamber formed between the first ion exchange membrane plate and the at least one bipolar electrode plate and a second hydrogen chamber between the second ion-exchange membrane plate and the cathode plate.  
Lin further teaches that he apparatus comprises a hydrogen outlet conduit (102) coupled to the plurality of hydrogen channels and passing through the cathode plate (152), and an oxygen outlet conduit (106) and a water inlet conduit (104) each coupled to the plurality of oxygen chambers and passing through the anode plate (172) (Paragraph 0039; Figures 3A and 3B).  Freidman further teaches that in a stack embodiment these conduits would be connected to corresponding channels extending through the entirety of the cell structure and coupled to each respective chamber while being not fluidly coupled to the other chambers (Paragraph 0028; Figures 2-6).
As to claims 19 and 20, the combination of Lin and Freidman teaches the apparatus of claim 18. As discussed above, Freidman teaches that the number of cells within the stack is scalable to optimize the desired application (Paragraph 0021).  Freidman teaches that the apparatus comprises a “plurality” of bipolar plates alternating with membrane assemblies.  While Freidman specifically illustrates an embodiment with three of these plates only (thus one as an anode plate, one as a cathode plate and one as a bipolar plate), it would have been obvious to one of ordinary skill in the art that additional bipolar plates could be placed in the apparatus resulting in more capacity (MPEP 2144.04 VI B).  Thus in an embodiment with one additional bipolar separator forming a third anode chamber wherein the anode outlet channel is fluidly coupled to the first, second and third anode chambers and a third cathode chamber wherein the cathode outlet channel is fluidly coupled to the first, second and third cathode chambers with the anode chambers and cathode chambers not fluidly coupled.  

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.
Applicant’s argue that the bumps in Freidman are different from those in the present claims; however, the Examiner disagrees.  First, there is no reason the bumps formed in the header channels could not be considered to be the bumps as claimed, second, the longer linear bumps (320) are still formed by a plurality of horizontal channel grooves and at least two vertical grooves (grooves that would extend on either side of the longer linear bumps).   
Applicant’s further argue that the diffuser plates of the invention are different than those of the prior art.  However, absent narrowing limitations, the Examiner maintains that the plates of Freidman can be considered diffuser plates.  
Furthermore, merely for compact prosecution, a second set of rejections has been presented over Lin in view of Freidman, as above.  
Applicant’s arguments in view of Pellegri were found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CIEL P Contreras/Primary Examiner, Art Unit 1794